Citation Nr: 1211021	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-35 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date of April 17, 1954, for the award of a 100 percent service-connected disability rating.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter, C.R.


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from October 1951 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue on appeal was initially considered as entitlement to an effective date of April 17, 1954 for the grant of service connection for the service-connected disabilities.  However, as will be discussed in further detail in the following decision, the effective date for the grant of service connection for three of the Veteran's service-connected disabilities is already April 17, 1954, the date following the day of his separation from service.  [By an August 1954 rating action, the RO granted service connection for residuals of fractures of the left humerus, left mandible and both condyle heads, and right fibula (0% for each of these disabilities, effective from April 17, 1954).]  Importantly, however, on multiple occasions during the current appeal, the Veteran has asserted that he is entitled to a 100 percent rating for his service-connected disabilities since April 17, 1954.  Accordingly, the issue on appeal has been recharacterized to address more accurately this procedural posture and the Veteran's contentions.  

The Veteran and his daughter, C.R., appeared and testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2011.  A copy of the transcript of this hearing has been associated with the claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 1954 rating decision, the RO granted service connection for residuals of a fracture of the left humerus; residuals of a fracture of the left mandible and both condylar heads; and residuals of a fracture of the right fibula.  Each of these disabilities was evaluated as zero percent disabling effective April 17, 1954, the day after the Veteran's date of discharge from active service.

2.  In an October 1958 rating decision, the RO awarded a 30 percent disability rating for residuals of a fracture of the right fibula effective March 25, 1958 (date claim for increased rating was received); however, it continued the zero percent disability ratings for the remaining service-connected disabilities.

3.  In a September 1962 rating decision, based upon a review examination, the RO reduced the 30 percent disability rating for service-connected residuals of a fracture of the right fibula to 10 percent; granted service connection for scars on the face evaluated as 10 percent disabling; and continued the zero percent disability ratings for the remaining service-connected disabilities.  These changes were effective June 27, 1962, the date of the review examination.

4.  In a March 1965 rating decision, the RO awarded an increased disability rating of 10 percent for residuals of a fractured left mandible and both condylar heads effective June 27, 1962; but denied increasing the disability rating for any other service-connected disability.

5.  In a January 1979 rating decision, the RO granted service connection for residuals of a concussion with skull defect evaluated as 10 percent disabling effective January 10, 1978, the date of receipt of the Veteran's claim.

6.  In a November 1979 decision, the Board granted a disability rating of 20 percent for service-connected residuals of a fracture of the left humerus, which was effectuated in a rating decision issued by the RO later that month in which it assigned an effective date of January 10, 1978, the date of receipt of the Veteran's claim.

7.  In April 1982, the RO recharacterized the service-connected head disability as residuals of a concussion with skull defect and chronic brain syndrome associated with trauma and awarded an increased rating of 30 percent, effective August 29, 1980, the date the RO determined the Veteran's claim was received.

8.  In a September 1987 rating decision, the RO awarded an increased disability rating to 50 percent for service-connected residuals of concussion with skull defect and chronic brain syndrome associated with trauma effective January 21, 1986, the date of receipt of the Veteran's claim.

9.  In an April 1988 rating decision, the RO separated the service-connected residuals of concussion with skull defect from the service-connected chronic brain syndrome associated with trauma and evaluated them as 10 percent and 100 percent disabling, respectively, effective May 1, 1987, the date outpatient treatment records that showed that the Veteran was diagnosed to have dementia probably secondary to brain trauma.  As a result of this decision, the Veteran was in receipt of a total combined service-connected disability rating of 100 percent, from May 1, 1987.  

10.  At no time did the Veteran disagree with the assignment of any of the effective dates in the above rating decisions within one year of their issuance.  These rating decisions are therefore final.

11.  In correspondence received by the RO on February 16, 2001, the Veteran requested that his 100 percent service-connected disability rating be retroactive back to the date of his discharge from service in April 1954.  

12.  By letter dated November 15, 2001, the RO notified the Veteran that it was denying his request on the basis that the effective date of the increase for his chronic brain syndrome is correct under 38 C.F.R. § 3.400.  He did not appeal.

13.  In correspondence received by the RO on April 11, 2006, the Veteran requested that VA grant service connection for all his injuries back to April 1954, when he was discharged from service.

14.  The Veteran has not asserted that there was clear and unmistakable error in any prior rating decision relating to the assignment of any effective date either for the grant of service connection for his disabilities or for the award of any disability rating.

15.  The Veteran's April 11, 2006, statement constitutes a freestanding claim for an earlier effective date, which is barred as a matter of law.


CONCLUSION OF LAW

Entitlement to an effective date of April 17, 1954, for the award of a 100 percent service-connected disability rating is not warranted.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. § 20.1103 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and provides an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and (c).   

In the present case, the Board finds that VA was not required to comply with the VCAA's notice and duty to assist provisions because, as discussed below, there is no legal basis for the Veteran's claim.  Accordingly, no further notification and/or assistance is required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).  

Essentially, the Veteran seeks to have his 100 percent disability rating taken retroactively back to the date of his discharge, which was April 16, 1954.  (See VA Form 9.)  He has not specifically limited his assertion to any particular service-connected disability.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400 . 

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed. 

By way of history in the present case, in an August 1954 rating decision, the RO granted service connection for residuals of a fracture of the left humerus; residuals of a fracture of the left mandible and both condylar heads; and residuals of a fracture of the right fibula.  Each of these disabilities was evaluated as zero percent disabling effective April 17, 1954, the day after the Veteran's date of discharge from active service.  In an October 1958 rating decision, the RO awarded a 30 percent disability rating for residuals of a fracture of the right fibula effective March 25, 1958 (date of claim for increased rating); however, it continued the zero percent disability ratings for the remaining service-connected disabilities.  

In a September 1962 rating decision, based upon a review examination, the RO reduced the 30 percent disability rating for service-connected residuals of a fracture of the right fibula to 10 percent; granted service connection for scars on the face evaluated as 10 percent disabling; and continued the 0 percent disability ratings for the remaining service-connected disabilities.  These changes were effective June 27, 1962, the date of the review examination.

In a March 1965 rating decision, the RO awarded an increased disability rating of 10 percent for residuals of a fractured left mandible and both condylar heads effective June 27, 1962; but denied increasing the disability rating for any other service-connected disability.

In a January 1979 rating decision, the RO granted service connection for residuals of a concussion with skull defect evaluated as 10 percent disabling effective January 10, 1978, the date of receipt of the Veteran's claim.

In a November 1979 decision, the Board granted a disability rating of 20 percent for service-connected residuals of a fracture of the left humerus, which was effectuated in a rating decision issued by the RO later that month in which it assigned an effective date of January 10, 1978, the date of receipt of the Veteran's claim.

In April 1982, the RO issued a rating decision in which service connection for residuals of concussion with skull defect and chronic brain syndrome associated with trauma was established and evaluated as 30 percent disabling effective August 29, 1980, the date the RO determined the Veteran's claim was received.

In a September 1987 rating decision, the RO awarded an increased disability rating to 50 percent for service-connected residuals of concussion with skull defect and chronic brain syndrome associated with trauma effective January 21, 1986, the date of receipt of the Veteran's claim.

In an April 1988 rating decision, the RO separated the Veteran's service-connected residuals of concussion with skull defect from the service-connected chronic brain syndrome associated with trauma and evaluated them as 10 percent and 100 percent disabling, respectively, effective May 1, 1987, the date outpatient treatment records showed the Veteran was diagnosed to have dementia probably secondary to brain trauma.

At no time did the Veteran disagree with the assignment of any effective dates in the above rating decisions within one year of their issuance.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  Thus, these rating decisions are final.  38 U.S.C.A. § 7105.

In correspondence received by the RO on February 16, 2001, the Veteran requested that his 100 percent rating for the service-connected chronic brain syndrome be retroactive back to the date of his discharge from service in April 1954.  By letter dated November 15, 2001, the RO notified the Veteran that it was denying his request on the basis that the effective date of increase for chronic brain syndrome is correct under 38 C.F.R. § 3.400.  The Veteran did not appeal.

The Board notes that the RO developed the current appeal on the merits; however, the Court in Rudd held that there was no "freestanding" earlier effective date claim that could be raised at any time after a RO decision became final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that, because "there is no proper claim in this case," the matter was dismissed.  

As this discussion of the procedural history of the current appeal indicates, the Veteran has attempted to raise a freestanding earlier effective date claim.  In light of Rudd, however, the Board has no alternative but to dismiss the appeal as to this issue.  The Veteran's claim is not legally proper, and there is no legal right to the benefit sought.  

The only way the Veteran can attempt to overcome the finality of these prior rating decisions in an attempt to gain an earlier effective date for the grant of a 100 percent service-connected disability rating is to request a revision of those decisions based on clear and unmistakable error (CUE) or by a claim to reopen based on new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error. If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  The Veteran has done neither. 

Because the prior rating decisions that assigned the effective dates for the grants of service connection and awards of service-connected disability ratings as previously set forth herein are final, those decisions are not subject to revision in the absence of CUE.  38 U.S.C.A. §§ 7105 , 5109A; see also Rudd.  CUE in any of the prior RO or Board decisions has not been alleged.  There is, therefore, no legal basis for taking the effective date of the grant of a 100 percent service-connected disability rating back to April 17, 1954 (by granting earlier effective dates for either the grants of service connection for various disabilities or the awards of compensable evaluations for any service-connected disability, as appropriate) as the Veteran has requested. 


ORDER

The claim of entitlement to an effective date of April 17, 1954, for the grant of a 100 percent service-connected disability rating is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


